MONTGOMERY, Judge,
concurring:
I concur with and join the majority, but write separately in order to address the propriety of reaching the merits of the issue before us. This question is raised by the dissent.
In Commonwealth v. Johnson, 270 Pa.Super. 58, 410 A.2d 895 (1979), our court determined that the Commonwealth could not appeal an order sustaining defendant’s appeal from a summary conviction. Johnson is distinguishable from the case at hand, however, as the lower court in Johnson entered a judgment of not guilty when the appeal was sustained. My review of the record before us evinces no entry of such a judgment. Instead, the record reveals that the court below dismissed the charges while sustaining the appeal. I do not find such action to be synonymous with acquittal.
Charges may be dismissed absent a finding of no guilt. The lower court’s disposition of the matter resulted from its finding that the facts of the case as applied to an exemption section of the Motor Vehicle Code1 rendered appellee exempt from prosecution. An obvious difference exists between a finding of innocence and one of exemption from prosecution. A finding of no guilt results from the valid prosecution for some offense; whereas, an exemption from prosecution gives rise to the premise that no valid prosecution could, or should, have occurred.
In light of the foregoing analysis, taken in conjunction with the fact that the issue before us is a pure question of law,2 the majority properly reached the merits of the instant matter.

. 75 Pa.C.S.A. § 4963.


. The Commonwealth has the right to appeal pure questions of law. See, Commonwealth v. Davis, 247 Pa.Super. 450, 372 A.2d 912 (1977).